Title: To James Madison from John Steele, 20 August 1802
From: Steele, John
To: Madison, James


Sir
Missisippi Territory 20th. August 1802
Herewith enclosed you will receive a Copy of the Journal of proceedings in the Executive Department of the Government of this Territory from the first of January to the 6th of May of the present year.
I had at a period early enough applied to Governor Claiborne for his letter Book, that I might be able to make up the Journal by the end of my term of appointment, the 6th. of May. Notwithstanding repeated Applications, it was for some Cause withheld from me until after I was out of Office. He then Said I was not bound to make it up. I replied that I had no doubt I was bound to make it up, and that a prosecution would lay against me for not making it up: But that being out of Office at the end of the first Six months of the year I would not consider myself bound to transmit a Copy to the Department of State, because I could not give it the Authenticity required by Law. His letter Book was Accordingly delivered to me on the Second day of June. Since that period the whole of the Business has been recorded, and I continued to Compare the proof Sheets for the Printer with the original Laws in my possession, until the fifteenth instant, when they were finished—And also Sealed All Commissions pardons &c. wanted by the Governor. With high respect and personal esteem, I have the honor to be Sir your Obedient humble servant
Signed   John Steele
  

   
   Tr (DNA: RG 233, Committee on Claims, Petition of John Steele, 8A-F1.1). Marked “No. 14.” Enclosed in Steele’s petition to Congress, 5 Oct. 1803 (see Carter, Territorial Papers, Mississippi, 5:241–61). Enclosure not found.


